[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                   FILED
                                                            U.S. COURT OF APPEALS
                                 No. 10-14155                 ELEVENTH CIRCUIT
                             Non-Argument Calendar                JUNE 17, 2011
                           ________________________                JOHN LEY
                                                                    CLERK
                       D.C. Docket No. 1:09-cv-02525-TWT

JEFFERY A. BRYAN,

                                                                Plaintiff-Appellant,

                                      versus

BENNY BELLAMY,

                                                               Defendant-Appellee.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                  (June 17, 2011)

Before BARKETT, WILSON and BLACK, Circuit Judges.

PER CURIAM:

      Jeffery A. Bryan, proceeding pro se, appeals from the district court’s order

denying his Fed. R. Civ. P. 60(b) motion for reconsideration of its order
dismissing his 42 U.S.C. § 1983 complaint against Benny Bellamy, a police officer

working in the municipal court in Atlanta. We affirm.

      In his complaint, Bryan alleged the following. One morning, Bryan

reported to municipal court to contest a traffic citation. Upon his arrival, he filled

out the necessary paperwork to the satisfaction of the Clerk of Court and entered

the courtroom. Once inside the courtroom, however, a female court officer was

unable to read Bryan’s paperwork, and Bryan proceeded to make the necessary

corrections. At that point, Officer Bellamy confiscated Bryan’s papers and

ordered him to complete a new set of paperwork. Bryan requested that Officer

Bellamy return his papers, but Bellamy refused to do so. Officer Bellamy then

threatened to arrest Bryan if he did not leave the building, and Bellamy began

physically assaulting Bryan by pushing him out the door. Once outside, and

notwithstanding that no court hearing had occurred, Officer Bellamy informed

Bryan that he was in contempt of court for failing to appear and was required to

pay $100 in order to re-enter to the courtroom. Bryan alleged that Officer Bellamy

violated his civil rights by assaulting him, destroying his legal papers, and denying

him access to the courts.

      The district court granted Bellamy’s motion to dismiss for failure to state a

claim upon which relief could be granted. Without referencing any of Bryan’s

                                           2
allegations or claims, the district court recited general pleading standards and,

notwithstanding the factual allegations described above in the complaint,

concluded without further explanation that Bryan “fails to allege any facts

showing a violation of his constitutional rights.” However, Bryan did not timely

appeal this order, and it is therefore not properly before us. Instead, he filed a

motion requesting the court to provide case law validating conduct similar to

Bellamy’s. The court construed Bryan’s motion as a motion for reconsideration,

and denied it. Bryan then filed the instant Rule 60(b) motion reiterating his

request, as well as adding a request that the court recuse itself. The court

summarily denied the motion. Bryan then filed this appeal.

      In a prior order, we expressly limited this appeal only to the district court’s

order denying Bryan’s Rule 60(b) motion. Although we construe Bryan’s pro se

brief liberally, Timson v. Samson, 518 F.3d 870, 874 (11th Cir. 2008), he does not

challenge that order, but rather challenges only the court’s underlying dismissal

order. He has therefore not shown that the court abused its discretion in denying

his Rule 60(b) motion. See Big Top Koolers, Inc. v. Circus-Man Snacks, Inc., 528

F.3d 839, 842 (11th Cir. 2008). Accordingly, we must affirm.

      AFFIRMED.




                                           3